Mr. Justice STRUM, who did not participate in the former decision herein, now concurs in the separate opinion heretofore filed by the writer and also joins in the view that as the Alachua Phosphate Company conveyed the legal title to the property to its president, Dale, who conveyed to Jennings and received part payment from Jennings, Dale should be decreed a lien for the balance of the value *Page 251 
of the property, which lien would inure to the benefit of the company if that be the equity in the premises.
STRUM, J., concurs.